BARHAM, Justice.
This appeal is by Frankie Joseph from his conviction of attempt to commit aggravated rape and his sentence to 15 years in the Louisiana State Penitentiary.*
Under Article 920 of the Louisiana Code of Criminal Procedure we may consider on appeal only (1) formal bills of exception signed by the trial court and (2) errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. The transcript of appeal in this case contains no bills of exception. Indeed, defense counsel reserved none, for whenever he objected, either the court sustained the objection or the State withdrew or rephrased the question or did not pursue the line of interrogation. Moreover, no errors on the face of the pleadings and proceedings have been called to our attention, and our examination reveals none.
The conviction and sentence are therefore affirmed.
SANDERS, J., did not participate.

 The defendant began serving his sentence without taking an appeal. Almost two years later, however, in a habeas corpus proceeding the United States District Court for the Eastern District of Louisiana, Baton Rouge Division, ordered the State of Louisiana to accord to petitioner Frankie Joseph “a full and meaningful appeal and review of the judgment of conviction”. In compliance with this order the judge of the Criminal District Court for the Parish of Orleans, Section “H”, granted to the defendant the appeal which is presently before us, and which we have treated in every respect as if the defendant had appealed in conformity with Louisiana law.